Case: 16-10192    Date Filed: 09/15/2016   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10192
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-02263-ELR



ANTONIA N. OKONKWO,

                                                        Plaintiff-Appellant,

                                  versus

THE CALLINS LAW FIRM, LLC,

                                                        Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 15, 2016)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.
              Case: 16-10192     Date Filed: 09/15/2016    Page: 2 of 4


PER CURIAM:



      Plaintiff Antonia Okonkwo, a licensed attorney appearing pro se, appeals the

district court’s grant of summary judgment in favor of her former employer, The

Callins Law Firm, LLC. Briefly stated, Plaintiff seeks to recover overtime wages

under the Fair Labor Standards Act, 29 U.S.C. § 201 (“FLSA”). No reversible

error has been shown; we affirm.

      We review de novo the district court’s grant of summary judgment, viewing

all evidence and drawing all reasonable inferences in favor of the non-moving

party. Holloman v. Mail-Well Corp., 443 F.3d 832, 836-37 (11th Cir. 2006).

Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Although we ordinarily construe liberally pro se pleadings,

this rule does not apply when the pro se litigant is a licensed attorney. Olivares v.

Martin, 555 F.2d 1192, 1194 n.1 (5th Cir. 1977).

      Broadly speaking, the FLSA provides that employees are entitled to receive

overtime compensation for hours worked in excess of forty hours a week. 29

U.S.C. § 207(a)(1). But the Act exempts expressly from the FLSA’s overtime

compensation requirement employees who are “employed in a bona fide . . .

professional capacity.” See 29 U.S.C. § 213(a)(1).


                                          2
               Case: 16-10192     Date Filed: 09/15/2016    Page: 3 of 4


      Congress has delegated to the Department of Labor (“DOL”) broad authority

to “define and delimit” the scope of the FLSA’s bona fide professional capacity

exemption. See id.; Auer v. Robbins, 117 S. Ct. 905, 909 (1997). In pertinent part,

the DOL has defined the term “employee employed in a bona fide professional

capacity” to include “[a]ny employee who is the holder of a valid license or

certificate permitting the practice of law . . . and is actually engaged in the practice

thereof.” 29 C.F.R. 541.304(a)(1).

      The parties do not dispute that, at all times pertinent to this appeal, Plaintiff

was both licensed to practice law and was in fact engaged in the practice of law as

an associate attorney at Defendant’s law firm. Plaintiff falls clearly within the

definition of an “employee employed in a bona fide professional capacity” and is,

thus, exempt from the FLSA’s overtime compensation requirements. See id.

      We reject Plaintiff’s argument that, as a matter of policy, she should be

deemed a non-exempt employee solely because she was paid an hourly wage

instead of on a “salary basis,” as required under 29 C.F.R. § 541.300(a)(1). The

DOL has provided expressly that the requirements of section 541.300 do not apply

to licensed attorneys. See 29 C.F.R. § 541.304(d). Instead, licensed attorneys are

exempt from the FLSA’s overtime compensation requirements irrespective of their

pay structure. Because nothing evidences that the DOL’s interpretation of the

FLSA is “arbitrary, capricious, or manifestly contrary to the statute,” we defer to


                                           3
              Case: 16-10192     Date Filed: 09/15/2016   Page: 4 of 4


the DOL’s interpretative regulation as controlling. See Chevron, U.S.A., Inc. v.

Nat. Res. Def. Council, Inc., 104 S. Ct. 2778, 2781-82 (1984).

      Defendant was entitled to judgment as a matter of law on Plaintiff’s FLSA

claim. We affirm the district court’s grant of summary judgment in favor of

Defendant, and the district court’s denial of Plaintiff’s cross-motion for summary

judgment.

      Having concluded that Plaintiff was unentitled to relief on her only federal

claim, the district court abused no discretion in declining to exercise supplemental

jurisdiction over Plaintiff’s remaining state law claims. See 28 U.S.C. §

1367(c)(3); Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004)

(“encourag[ing] district courts to dismiss any remaining state claims when . . . the

federal claims have been dismissed prior to trial.”). In addition, because Defendant

prevailed on its motion for summary judgment, the district court abused no

discretion in awarding costs to Defendant. See Fed. R. Civ. P. 54(d)(1); Manor

Healthcare Corp., v. Lomelo, 929 F.2d 633, 639 (11th Cir. 1991) (recognizing that

Rule 54(d) “creates a presumption in favor of awarding costs to the prevailing

party.”).

      AFFIRMED.




                                          4